Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel B. Ebert-Zavos on 5/11/2021.

The application has been amended as follows: 

1. (Currently Amended) A cable cover that is attached to a side of a rear surface of a housing of a connector and that is to cover a cable pulled out from the rear surface of the housing, the cable cover comprising:
a main body cover mounted on the side of the rear surface of the housing; 
a lid cover that is combined with the main body cover into a tubular shape and that covers the cable; and
a hinge which couples the main body cover and the lid cover and in which a central portion is formed thinner than a root portion of the main body cover and a root portion of the lid cover, wherein
in the hinge, an inner surface of the central portion on an inner peripheral side in a bending direction of combining the main body cover and the lid cover is formed as an arc surface, and an outer surface of the central portion on an outer peripheral side is formed as a straight surface;
wherein a section of the root portion of the main body cover and a section of the root portion of the lid cover each have a constant thickness.

The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to provide, teach or suggest in the hinge, an inner surface of the central portion on an inner peripheral side in a bending direction of combining the main body cover and the lid cover is formed as an arc surface, and an outer surface of the central portion on an outer peripheral side is formed as a straight surface; and a section of the root portion of the main body cover and a section of the root portion of the lid cover each have a constant thickness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






Tdt
5/11/2021


/THO D TA/Primary Examiner, Art Unit 2831